DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of group (I) as claims 11-26 and 28-30, and group (II) is claim 27. The species are independent or distinct because the instantly claimed method of claim 27 comprises a composition with acidic pH (“less than 5”) contrary to the that of the claims of group (I) which is an alkaline composition with a pH of more than 8. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim(s) considered as generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
 (a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ms. Heidi Nebel on 2022/11/02 a provisional election was made without traverse to prosecute the invention of group I, claims 11-26 and 28-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 27 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14, 18, 26, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleine et al. (WO 2016/112984 Al).
Regarding claims 11, 14, 18, 26, 29 and 30, Kleine teaches a method of cleaning different surfaces (pg.6: ¶.2) such as flat wares, fryers, ovens, membranes and medical devices, food processing equipment; [pg.1, pg.14: ¶.1  pg. 34: ¶.2], comprising plurality of amine oxides such as lauryldimethylamine oxide and tetradecyldimethylamine oxide; [claim 3], and alkyl sulfate such as sodium lauryl sulfate; [Tables I-II], wherein the surface (i.e. membrane) is washed and rinsed to remove all of soil and remaining materials including the cleaning composition; [pg.33: ¶.2, pg.41: ¶.1, claim 16]. The pH of composition is 8.5-13; [pg.26: ¶.2], and it comprises a builder (Stabilizer; claim 29); [pg.12: ¶.3-4].  Note that (instant claim 30) the composition can also be applied in diluted form for cleaning; [pg.12: ¶.3, pg.19: ¶.4].
Regarding claims 12-13, Kleine does not provide a measure of remaining/ residual cleaning composition (mg/m2) on the surface.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, (mg/m2), would inherently be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Furthermore, Kleine teaches a process of cleaning a surface (i.e. membrane) providing cleaning composition of claim 1 by applying the composition to a surface, washing/rinsing the membrane with alkaline and acidic solution and finally rinsing it with water for removing all of residue material from the hard surface; [16: paragraph 3].  From this teaching of Kleine, it is inherently evident that there is less than 20 mg/m2 cleaning composition possibly left on the surface.

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kleine et al. (WO 2016/112984 A).
Regarding claims 20-26, Klein’s teaches a method of cleaning different surfaces (pg.6: ¶.2) wherein: “In some embodiments, the surfaces may be cleaned using a clean in place method. The methods of the present invention may also be used to remove dust from air handling equipment, for example, from air conditioners and refrigeration heat exchangers. In other embodiments, the methods of the present invention may be used for drain line microbial control, e.g., to reduce or remove biofilm formation.  Exemplary industries in which the methods and compositions of the present invention may be used include, but are not limited to: the food and beverage industry, e.g., the dairy, cheese, sugar, and brewery industries; oil processing industry; industrial agriculture and ethanol processing; and the pharmaceutical manufacturing industry”; [pg.34: ¶. 1-3].  From the types of diverse application of kleine it is evident that the composition is equally an effective on surfaces made with different material (i.e, membrane for food product or beverage, polymeric membranes such as polyamides ….etc) and thus renders the instant claims obvious. The assumption is based on the fact that the cleaning composition does not react with any surface and in fact there is no indication as such by Kleine above.
Regarding claims 16-17, Kleine’s teaches amine oxide in the amounts such as  0.1% (1000 ppm) and 0.004% (40 ppm); [pg.19: ¶.4], and alkyl sulfate in amounts such as 0.3%; [table I], wherein the is an obvious overlap for amine oxide, and for alkyl sulfate the diluted solution (from a concentrate) would also meet the claimed concentration range.  This is considered to be a routine laboratory experimentation which does not impart patentability.  At the time before the effective filing date of invention, it would have been obvious to dilute the composition, according to Kleine, with the motivation of leaving minimum residual on the surface and thus minimizing the any harmful effect of detergent composition of the surface of membrane.  

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kleine et al. (WO 2016/112984 A) as applied to claim 1, and further in view of Nishiyama et al. (JP 2005 281651 A). 
Regarding claims 7-8, Kleine does not teach the claimed alkyl sulfate such as 2-ethylhexyl sulfate.  However the analogous art of Nishiyama (a hard surface detergent cleaner) teaches both lauryldimethylamine oxide; [0016, 0030], and 2-ethylhexyl sulfate; [0003, 0017]. At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add 2-ethylheyl sulfate of Nishiyama to Kleine’s composition with the motivation of enhancing the soil removing spectrum or range of the composition for removing wider array of soils from the membrane’s surface as taught by Nishiyama and Kleine as well. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kleine et al. (WO 2016/112984 A) as applied to claim 1, and further in view of Foster et al. (US 2017/0051234 A1). 
Regarding claim 28, Kleine does not teach the claimed enzyme.  However the analogous art of Foster teaches a similar surface cleaning composition (includes ethylhexyl sulfate, lauryldimethylamine oxide) for food processing surfaces (28-29) comprising enzyme; [96,177].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to add the enzyme of Foster to Kleine’s composition with the motivation of enhancing the cleaning and soil removing properties of the composition as taught by Foster above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,168,285 B2 in view of Kleine et al. (WO 2016/112984 Al). 
Claim 11 corresponds to claim 1 of  285 B2 which are not identical but are similar in scope.  Claim 1 contains all limitations of instant claim 11.  
Claim 1 of “285 B2” does not teach the instantly claimed method. However, the prior art of Kleine teaches a method of cleaning different surfaces (pg.6: ¶.2) wherein: “In some embodiments, the surfaces may be cleaned using a clean in place method. The methods of the present invention may also be used to remove dust from air handling equipment, for example, from air conditioners and refrigeration heat exchangers. In other embodiments, the methods of the present invention may be used for drain line microbial control, e.g., to reduce or remove biofilm formation.  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to apply Klein’s method for the cleaning membranes with the composition of “285 B2” for cleaning purposes, as taught by Kleine.
Claims 12, 13, 14, 15, 18 and 19 correspond to claims 2, 3, 5, 7, 6 and 7.



                                     Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/12/01


/LIAM J HEINCER/Primary Examiner, Art Unit 1767